DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Requirement
This application contains claims directed to the following patentably distinct micro-scale structure shape species:
Species I: microgrooves (appears to be claims 3-6, 10-12, 17, 19, and 20)
Species II: microcolumns (appear to be claim 13)
The species are independent or distinct because they require different micro-scale structure shapes. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2, 7-9, 14-16, 18, and 21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the inventions have acquired a separate status in the art due to their recognized divergent subject matter and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Restriction Election
During a telephone conversation with Matthew Crookston on April 1, 2021 a provisional election was made without traverse to prosecute the invention of Species I (i.e. microgrooves), claims 3-6, 10-12, 17, 19, and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/604,951 (App ‘951), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
App ‘951 does not provide support for “the surface region…has a reflectivity of less than 20% for at least some wavelengths between 0.3 and 3 um and greater than 20% for at least some wavelengths between 3 and 50 um” (claim 2 lines 11-16). In App ‘951 [0198]-[0204] of the PG Publication and Figs. 34-36 are directed towards spectral reflectance. There does not appear to be any teaching in App ‘951 regarding forming a surface region with two different spectral reflectance values as instantly claimed. In Fig. 34 spectral reflectance data is only presented for wavelengths of about 250 to 2500 nm (i.e. 0.25 to 2.5 um), which only encompasses the lower claimed range in which reflectivity is less than 20%. Sufficient support for the priority of the application has not been provided.
App ‘951 also does not provide support for forming “a metal or metal alloy” (claim 2 lines 1 and 4) wherein “the surface region has a second hydrophobicity greater than the first hydrophobicity” (claim 2 lines 8-10 and 17-19) and “the surface region…has a reflectivity of less than 20% for at least some wavelengths between 0.3 and 3 um and greater than 20% for at least some wavelengths between 3 and 50 um” (claim 2 lines 11-16). App ‘951 of the PG Publication recites spectral reflectance in [0198]-[0204] and Figs. 34-36, where it does not indicate that the structures related to spectral reflectance are also super-hydrophobic or that super-hydrophobic structures have the claimed spectral reflectance. Fig. 34 depicts the spectral reflectance for 5 different Al samples within a wavelength range of 250 to 2500 nm (0.25 to 2.5 µm). Fig. 34 is only directed towards Al and not any metal or metal alloy and it does not present the spectral reflectance for the entire claimed range or the hydrophobicity of the resulting surface. Sufficient support for the priority of the application has not been provided.
The instant application claims to be a continuation of U.S. Application No. 14/593,465 (App ‘465), which is a continuation in part of U.S. Application No. 13/604,951 (App ‘951). App ‘465 appears to support the above claim limitations (see App ‘465 [0009], [0012]-[0017], [0239]-[0242], and Figs. 51-54). Therefore, the instant claims are being afforded the filing date of App’ 465, January 9, 2015.
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application No. 13/604,951, which has a filing date prior to March 16, 2013.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one  claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the parent application. The following limitations in claim 2 “a metal or metal alloy” (lines 1 and 4) wherein “the surface region has a second hydrophobicity greater than the first hydrophobicity” (lines 8-10 and 17-19) and “the surface region…has a reflectivity of less than 20% for at least some wavelengths between 0.3 and 3 um and greater than 20% for at least some wavelengths between 3 and 50 um” (lines 11-16) lack support in the parent application. Thus the effective filling date of at least one claim in the application appears to be January 9, 2015. 
CONSEQUENTLY, THE AIA  INDICATOR IN THE INSTANT APPLICATION HAS BEEN CHANGED FROM ITS INITIAL SETTING OF “NO” TO THE MODIFIED SETTING OF “YES”.
Accordingly, this application is/will be examined under the AIA  (First-Inventor-to-File) law.  Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status:  Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claims 2-12 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for forming a black brass surface with a microgroove depth of about 10 um or a groove spacing of 5-10 um and depth of 3-5 um with nano-scale structures that have the instantly claimed reflectivity and hydrophobicity properties using a femtosecond laser, does not reasonably provide enablement for any other metal or metal alloy (claims 2 and 17), any other micro-scale structure shape (claims 2 and 17), grey appearance (Claim 8), or micro-scale groove spacing outside of about 10 um or 5-10 um in combination with a depth of 3-5 um (claims 4, 10, 12, 17, and 20), formed by a first set of laser parameters to form the micro-structure shapes and a second set of different laser parameters to form the nano-scale structure shapes (claim 14).
The instant specification [0239]-[0244] and Figs. 51-54 recites solar absorbers with properties of reflectance and superhydrophobicity as instantly claimed where this combination of properties only occurs on a black brass with a microgroove depth of about 10 um formed by a Ti:sapphire laser system that generates 65-fs pulses with a central wavelength.  It is also taught the reflectivity can be further optimized with a groove spacing of 5-10 um and depth of 3-5 um. 
The claims are broader than what is taught by the instant specification such that one of ordinary skill in the art would not understand which combination(s) of micro-scale and nano-scale structure shapes and dimensions are necessary to achieve the claimed combination of reflectivity and hydrophobicity. The inventor provides direction in the form of one working example with the claimed combination of properties of brass with two possible combinations of micro-structural shapes (i.e. grooves with about 10 um spacing or grooves with 5-10 um spacing and 3-5 um depth). Since the claims encompass significantly more than this material or these shapes, the quantity of experimentation needed to make the invention based on the content of the disclosure is significant. 
Claims 3, 5-7, 12, and 14-16 are rejected as depending from claim 2.
Claims 18 and 19 are rejected as depending from claim 17.
Claims 2-12 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the instant specification [0239]-[0244] and Figs. 51-54 recite solar absorbers with properties of reflectance and superhydrophobicity as instantly claimed where this combination of properties only occurs on a black brass with a microgroove depth of about 10 um formed by a Ti:sapphire laser system that generates 65-fs pulses with a central wavelength.  It is also taught the reflectivity can be further optimized with a groove spacing of 5-10 um and depth of 3-5 um. The applicant has support for brass having the clamed combination of properties formed by a femtosecond laser with microgroove depth of about 10 um or with microgrooves having a spacing of 5-10 um and depth of 3-5 um. There does not appear to be support for materials, micro-structural shapes, dimensions, or other formation techniques outside of that which is taught.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kietzig (Kietzig. “Laser-patterned super-hydrophobic pure metallic substrates: cassie to wenzel wetting transitions” Journal of Adhesion Science and Technology 25 (2011) 2789-2809.).
Regarding claims 2-7, 10-12, 15, and 17-20, Kietzig teaches irradiating a very pure polished Fe metal (2.1 Materials) that is hydrophilic (1. Introduction) with a laser with a pulse duration of about 150 fs and a fluence of 5.16 J/cm2 (i.e. exposing a surface region of a metal to one or more femtosecond duration laser pulses (claim 2)) (2.2 Laser Process) to form a dual-scale roughness of micro scale bumps lined up closely in the left-right direction and spaced apart in the up-down direction (i.e. microscale grooves (claim 3)) covered by nano-scaled ripples (i.e. to alter a surface structure of the metal to form a plurality of nano-scale structure shapes on the surface region and a plurality of micro-scale structure shapes on the surface region (claim 2); nanoscale cavities and protrusions covering at least portions of the microscale structure shapes (claim 5); nanospheres (claim 6)) (4.1 Surface Patterning, Figs. 1, 2, 9) with an average peak to valley distance structure z of 5 um (i.e. micro-scale grooves having a depth that is less than 50 um (claim 10), a depth of 3-5 um (claims 11 and 19), equal to or less than 10 um (claims 12 and 20), at least 1 and less than 50 um (claim 17))  (4.3. Geometric Model for Roughness of the Patterned Surfaces, Table 2) and a spacing in the up-down direction of about 10 um (Figs. 1,9 as annotated below where white scale bars of approximately 10 um are superimposed  on the figures) (i.e. microscale grooves have a spacing in the range of 1 to 150 um (claim 4), of 5-10 um (claims 11 and 19), equal to or less than 10 um (claims 12 and 20)) with a calculated Cassie-Baxter contact angle of 155.2 (i.e. wherein the formed micro-scale and nano-scale structure shapes increase the hydrophobicity of the surface region so that the surface region has a second hydrophobicity greater than the first hydrophobicity (claims 2 and 21); the surface region becomes super-hydrophobic (claim 7); a water contact angle of 150° or greater (claims 15 and 18)) (4.3 Geometric Model for Roughness of the Patterned Surfaces, Table 3).

    PNG
    media_image1.png
    279
    341
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    621
    842
    media_image2.png
    Greyscale



Kietzig teaches a process (2.2 Laser Process) and structure (i.e. microgrooves with a height of 5 um and spacing of about 10 um cover by nano-scale features; 4.1 Surface Patterning, 4.3. Geometric Model for Roughness of the Patterned Surfaces, Figs. 1, 2, 9, Tables 2, 3) that are substantially similar to that instantly claimed. It appears that the properties of the product of the process of the prior art are substantially similar to that claimed, including reflectivity of less than 20% for at least some wavelengths between 0.3 and 3 um and greater than 20% for at least some wavelengths between 3 and 50 um (claims 2 and 17), absorption of substantially all visible light wavelengths gives the metal a black or grey appearance (claim 8), and reflectivity of less than 10% for at least some wavelengths between 0.3 and 3 um and greater than 40% for at least some wavelengths between 3 and 50 um (claim 9). Where applicant claims a composition or process in terms of a function, property or characteristic and the composition or process of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III). 
Regarding claim 16, Kietzig teaches over time with exposure to ambient air the surface becomes superhydrophobic (4.1. Surface Patterning) caused by decomposition of carbon dioxide into carbon over oxygen deficient metal oxides (4.3. Geometric Model for Roughness of the Patterned Surfaces).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Kietzig (Kietzig. “Laser-patterned super-hydrophobic pure metallic substrates: cassie to wenzel wetting transitions” Journal of Adhesion Science and Technology 25 (2011) 2789-2809.) as applied to claim 2 above, and further in view of either one of Guo (US 2012/0328905) or Mazur (US 2009/0213883..
Regarding claim 14, Kietzig is silent to exposing the surface region to femtosecond duration laser pulses at a first set of laser parameters, and forming the nano-scale structures shapes comprises exposing the surface region to femtosecond duration laser pulses at a second different set of laser parameters. 
Guo teaches a two-step process to form multiscale fine structures by producing grooves in the surface of the material of interest using relatively high laser fluence then in a second step reducing the laser fluence to a value most favorable for producing nano- and micro-structures and process the surface again where relatively low values of laser fluence are more favorable for producing nanoroughness and relatively moderate values may be more favorable for producing a combination of nanoroughness and microroughness ([0215] and Fig. 19).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Kietzig to form multiscale fine structures using a two-step process that varies the laser parameters to control the structures that are formed because it allows for controlled formation of multiscale surface structures, which may be more efficient for modifying the hydrophobicity of the surface (Guo [0215]).
As an alternative to Guo, Mazur teaches  a method for processing substrates by applying short laser pulses ([0002]) where the substrate is irradiated with two sets of laser pulses where the first set of laser pulses form a plurality of micron-sized features in a top layer and the second set of pulses break up the surface features formed by the first set of laser pulses into smaller, nano-sized features superimposed on the micron-sized structures ([0005], [0006], and [0018]), the fluence of the laser pulses in the second set if less than the fluence of the laser pulses in the first set ([0010]), the laser fluence impacts the resulting surface modifications ([0040], [0041]), and higher fluences form micron-sized structures with larger spacing while lower fluences form nano-sized structures with smaller spacing ([0061], [0065]-[0067], Figs. 2A-2C). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Kietzig to irradiate the brass with two sets of laser pulses with different laser parameters because it allows for more control of the size and shape of the features formed on the substrate since the fluence impacts the resulting surface modifications, where low fluence excites a larger number of electrons that causes reduced periodicity of the pattern, large fluence ablates away a thin layer of the substrate surface, and medium fluence acts in between these two modifying a surface layer that is more than the lower fluence due to the increased energy impinged on the surface by the higher fluence (Mazur [0040], [0041], [0065]-[0067], Figs. 2A-2C).
Claims 2-12, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahsan (Ahsan et al. “Colorizing mechanism of brass surface by femtosecond laser induced microstructures.” Optik 124 (2013) 3631-3635.) in view of Barthlott (US 6,660,363) and Perrie (Perrie et al. “Femtosecond laser micro-structuring of aluminum under helium.” Applied surface Science 230 (2004) 50-59.).
Regarding claims 2, 17, and 21, Ahsan teaches a method of colorizing brass (i.e. metal alloy) surfaces (abstract) comprising focusing a femtosecond laser beam on a brass sample surface to form microgratings or microholes (i.e. exposing a surface region of the metal alloy to one or more femtosecond duration laser pulses to alter a surface structure of the metal alloy) (2. Experimental details) with micro- and nano- scale structure shapes (i.e. to form a plurality of nano-scale structure shapes on the surface region and a plurality of micro-scale structure shapes on the surface region) (3.1 Colorizing brass surfaces by periodic micro, 3.2 Colorizing brass surfaces by periodic microholes, Figs. 2, 3) wherein the samples have a reflectivity of less than 20% for at least some wavelengths between 0.3 and 3 um (300 to 3000 nm) (4. Discussion, Fig 5).
Ahsan teaches brass surface structures that have a trend of reflectivity of (1) less than 20% for wavelengths below about 700 nm (0.700 um) and a reflectivity of more than 20% for wavelengths above  about 700 nm (0.700 um) (Fig. 5(a) micrograting Sample of Fig. 2(b)) and (2) less than 20% for wavelengths below about 600 nm (0.600 um) and a reflectivity of more than 20% for wavelengths above  about 600 nm (0.600 um) (Fig. 5(b) microhole Sample of Fig. 3(a)). The trend in this data indicates that for these samples above the threshold wavelength (i.e. about 700 or 600 nm, respectively) the wavelength remains above 20% such that these micro-scale and nano-scale structure shapes of Ahsan have a reflectivity of greater than 20% for at least some wavelength between 3 and 50 um. The reflectance data for the modified and unmodified sample surfaces in Ahsan (Figs. 5(a) and 5(b)) show substantially similar trends to those presented in Fig. 54 of the instant specification for polished brass and black brass, where in the instant specification as the wavelength increases, including in the range of 3-50 um, the reflectance is at least the same as or more than the reflectance just below 3 um. 
Ahsan also teaches a black (Sample of Fig. 2(a)) and dark brown (Sample of Fig. 2(e)) brass surfaces with microgratings (3.1 Colorizing brass surface by periodic micro, Fig. 2), a dark brown (Sample of Fig. 3(c)) brass surface with microholes (3.2 Colorizing brass surfaces by periodic microholes, Fig. 3), and a dark gold color (Sample of Fig. 4(a)) brass surface with ring-shaped micro-patterns (3.3 Colorizing brass surfaces by periodic ring-shaped micro-patterns, Fig. 4). All of these samples show reflectance values of less than about 5% for wavelengths of 400 to 700 nm (i.e. 0.400 to 0.700 um) (Fig. 5). Similarly the reflectance data in Fig. 54 of the instant specification for black brass indicates for wavelengths of 0.4 to 0.7 um values of less than about 5%. The color of the sample is indicative of the reflectance pattern. These samples in Ahsan have substantially similar coloring and reflectance patterns in the range of 0.4 to 0.7 um wavelengths as the black brass example in the instant specification that has the claimed reflectance profile. It appears that the black, dark brown, and dark color products of Ahsan are substantially similar to the claimed, including having a reflectivity of greater than 20% for at least some wavelengths between 3 and 50 um. 
Ahsan also teaches a material (i.e. brass), process (i.e. femtosecond duration laser pulses), and resulting structure (i.e. micro-scale and nano-scale structure shapes) that are substantially similar to that claimed. It appears the product of Ahsan is substantially similar to that claimed, including having a reflectivity of greater than 20% for at least some wavelengths between 3 and 50 um.
 Ahsan teaches microgratings with periods (i.e. spacings) of 60, 200, 400, 25, and 35 um (3.1 Colorizing brass surfaces by periodic micro, Fig. 2), microholes with periods in the horizontal direction (i.e. spacings) of 30, 15, and 15 um (3.2 Colorizing brass surfaces by periodic microholes, Fig. 3), and ring-shaped micro-patterns with periods (i.e. spacings) or 50 and 22 um (3.3 Colorizing brass surfaces by ring-shaped micro-patterns, Fig. 4), but is silent to the micro- and nano- scale features increasing the hydrophobicity of the surface region (claims 2 and 21) and having a depth of at least 1 to less than 50 um (claim 17).
Barthlott teaches self-cleaning surfaces (1:4-7) have a surface structure of elevations and depressions with distances (i.e. spacing) in the range of 5 to 200 um (i.e. the spacings taught in Ahsan fall within this range) and heights of 5 to 100 um (2:8-20) created by etching surfaces with physical methods that lead to surface roughening (2:21-35, 63-67, 3:1-5).
Perrie teaches femtosecond laser machining of metal (abstract, 2. Experimental) where machining depth is controlled by laser fluence and number of overscans (3. Results and discussion paras. 12-14 and Figs. 7, 9).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Ahsan to form microgratings or microholes with heights (i.e. depths) of 5 to 100 um by controlling laser properties such as fluence and overscan (Perrie 3. Results and discussion paras. 12-14 and Figs. 7, 9) because it allows water drops to rest on the tops of the elevations and having extremely small contact area with the surface and since air is very hydrophobic the drop adopts the smallest possible surface,  becoming a sphere and rolling off the surface (Barthlott 3:29-53) with optimum results achieved when elevations are sufficiently close to one another to avoid a contact of water drops with the depression lying between the elevations (Barthlott 3:54-67, 4:1-3) (i.e. the hydrophobicity of the surface region increases so that the surface region has a second hydrophobicity greater than the first hydrophobicity). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The limitation of the metal or metal alloy being for a component of a solar absorber” has been considered and determine to recite the purpose or intended use and does not result in a structural difference between the claimed invention and the prior art. A prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. MPEP 2111.02(II).
Regarding claim 3, Ahsan teaches microgratings (3.1 Colorizing brass surfaces by periodic micro, Fig. 2) and ring-shaped micro-patterns (3.3 Colorizing brass surfaces by periodic ring-shaped micro-patterns, Fig. 4).
Regarding claim 4, Ahsan teaches microgratings with periods (i.e. spacings) of 60, 200, 400, 25, and 35 um (3.1 Colorizing brass surfaces by periodic micro, Fig. 2) and ring-shaped micro-patterns with periods (i.e. spacings) or 50 and 22 um (3.3 Colorizing brass surfaces by ring-shaped micro-patterns, Fig. 4). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Alternatively, with respect to Fig. 2(b) Ahsan teaches a spacing of 200 um (3.1 Colorizing brass surfaces by periodic micro, Fig. 2), but is silent to the formed plurality of microscale grooves having a spacing in the range of 1 to 150 um.
Barthlott teaches self-cleaning surfaces (1:4-7) provided with a surface structure of elevations and depressions with distances in the range of 5 to 200 um and heights of 5 to 100 um (2:8-20) created by etching surfaces with physical methods that lead to surface roughening (2:21-35, 63-67, 3:1-5).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to vary the spacing of the grooves in Ahsan from 5 to 200 um because this range of spacings allows water drops to rest on the tops of the elevations and having extremely small contact area with the surface and since air is very hydrophobic the drop adopts the smallest possible surface,  becoming a sphere and rolling off the surface (Barthlott 3:29-53) with optimum results achieved when elevations are sufficiently close to one another to avoid a contact of water drops with the depression lying between the elevations (Barthlott 3:54-67, 4:1-3) (i.e. the hydrophobicity of the surface region increases so that the surface region has a second hydrophobicity greater than the first hydrophobicity). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The product (i.e. microscale groove spacing) of Ahsan in view of Barthlott and Perrie is substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to the product claimed, including the reflectivity and hydrophobicity as recited in claim 2.
Regarding claims 5 and 6, Ahsan teaches the presence of nanoscale structures comprising nanospheres that read on that claimed covering the microscale grooves on the microgratings (3.1 Colorizing brass surfaces by periodic micro, Fig. 2) and ring-shaped micro-patterns (3.3 Colorizing brass surfaces by periodic ring-shaped micro-patterns, Fig. 4). 
Regarding claims 7, 15, and 18, Ahsan in view of Barthlott and Perrie teach micro-structures with spacings ranging from 15 to 400 um (3.1 Colorizing brass surfaces by periodic micro, 3.2 Colorizing brass surfaces by periodic microholes, 3.3 Colorizing brass surfaces by period ring-shaped micro-patterns, Figs. 2-4) where self-cleaning surfaces (Barthlott 1:4-7) have a surface structure of elevations and depressions with distances in the range of 5 to 200 um and heights of 5 to 100 um (Barthlott 2:8-20) and machining depth is controlled laser fluence and number of overscans (Perrie 3. Results and discussion paras. 12-14 and Figs. 7, 9) such that the resulting structure allows water drops to rest on the tops of the elevations and having extremely small contact area with the surface and since air is very hydrophobic the drop adopts the smallest possible surface,  becoming a sphere and rolling off the surface (Barthlott 3:29-53) with optimum results achieved when elevations are sufficiently close to one another to avoid a contact of water drops with the depression lying between the elevations (Barthlott 3:54-67, 4:1-3) (i.e. the surface region becomes super-hydrophobic (claim 7) with a water contact angle of 150° or greater as evidenced by the water drops becoming a sphere and rolling off the surface (claims 15 and 18)).
Regarding claim 8, Ahsan teaches a black (Sample of Fig. 2(a)) and dark brown (Sample of Fig. 2(e)) brass surfaces with microgratings (3.1 Colorizing brass surface by periodic micro, Fig. 2), a dark brown (Sample of Fig. 3(c)) brass surface with microholes (3.2 Colorizing brass surfaces by periodic microholes, Fig. 3), and a dark gold color (Sample of Fig. 4(a)) brass surface with ring-shaped micro-patterns (3.3 Colorizing brass surfaces by periodic ring-shaped micro-patterns, Fig. 4). All of these samples show reflectance values of less than about 5% (i.e. increased metal alloy absorption) for wavelengths of 400 to 700 nm (i.e. 0.400 to 0.700 um) (i.e. visible light wavelengths) (Fig. 5). 
Regarding claims 11, 12, 19, and 20, Ahsan is silent to the formed plurality of microscale grooves (i.e. microgratings and ring-shaped micro-patterns) having a depth of 3-5 um and spacing of 5-10 um (claims 11 and 19) or a depth and spacing that are equal to or less than 10 um (claims 12 and 20).
Barthlott teaches self-cleaning surfaces (1:4-7) provided with a surface structure of elevations and depressions with distances in the range of 5 to 200 um and heights of 5 to 100 um (2:8-20) created by etching surfaces with physical methods that lead to surface roughening (2:21-35, 63-67, 3:1-5).
Perrie teaches femtosecond laser machining of metal (abstract, 2. Experimental) where machining depth is controlled by laser fluence and number of overscans (3. Results and discussion paras. 12-14 and Figs. 7, 9).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to vary the spacing of the grooves in Ahsan from 5 to 200 um and the heights from 5 to 100 um by controlling laser properties such as fluence and overscan (Perrie 3. Results and discussion paras. 12-14 and Figs. 7, 9) and the spacing of the laser on the surface of the brass because the resulting structure allows water drops to rest on the tops of the elevations and having extremely small contact area with the surface and since air is very hydrophobic the drop adopts the smallest possible surface,  becoming a sphere and rolling off the surface (Barthlott 3:29-53) with optimum results achieved when elevations are sufficiently close to one another to avoid a contact of water drops with the depression lying between the elevations (Barthlott 3:54-67, 4:1-3). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). The product (i.e. microscale groove spacing) of Ahsan in view of Barthlott and Perrie is substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to the product claimed, including the reflectance properties recited in claims 2 and 9.
Regarding claim 9, Ahsan teaches brass surface structures that have a trend of reflectivity of (1) less than 10% for wavelengths below about 575 nm (0.575 um) (Fig. 5(a) micrograting Sample of Fig. 2(b)) and (2) less than 10% for wavelengths below about 540 nm (0.540 um) (Fig. 5(b) microhole Sample of Fig. 3(a)). The trend in the data indicates that for these samples as wavelength increases the reflectance does too. Ahsan teaches a material (i.e. brass), process (i.e. femtosecond duration laser pulses), and resulting structure (i.e. micro-scale and nano-scale structure shapes) that are substantially similar to that claimed. It appears the product of Ahsan is substantially similar to that claimed, including having a reflectivity of greater than 40% for at least some wavelengths between 3 and 50 um. This is supported by the trend in the data of Ahsan as presented for wavelengths of 400 to 700 nm (0.400 to 0.700 um) being substantially similar to that in the instant specification in Fig. 54 where for black brass, the only sample that has reflectivity that satisfies claim 9, for wavelengths of 0.4 to 0.7 um show an upward trend, and the data only reaches above 40% reflectance at wavelengths of around 3 um, where Ahsan does not present data for wavelengths within the range of 3 to 50 um.
Regarding claim 10, Ahsan in view of Barthlott and Perrie teaches microgratings (3.1 Colorizing brass surfaces by periodic micro, Fig. 2) on self-cleaning surfaces (Barthlott 1:4-7) with a surface structure of elevations and depressions with distances in the range of 5 to 200 um and heights (i.e. depths) of 5 to 100 um (Barthlott 2:8-20) where machining depth is controlled laser fluence and number of overscans (Perrie 3. Results and discussion paras. 12-14 and Figs. 7, 9). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ahsan (Ahsan et al. “Colorizing mechanism of brass surface by femtosecond laser induced microstructures.” Optik 124 (2013) 3631-3635.) in view of Barthlott (US 6,660,363) and Perrie (Perrie et al. “Femtosecond laser micro-structuring of aluminum under helium.” Applied surface Science 230 (2004) 50-59.) as applied to claim 2 above, and further in view of either one of Guo (US 2012/0328905) or Mazur (US 2009/0213883).
Regarding claim 14, Ahsan in view of Barthlott and Perrie is silent to exposing the surface region to femtosecond duration laser pulses at a first set of laser parameters, and forming the nano-scale structures shapes comprises exposing the surface region to femtosecond duration laser pulses at a second different set of laser parameters. 
Guo teaches a two-step process to form multiscale fine structures by producing grooves in the surface of the material of interest using relatively high laser fluence then in a second step reducing the laser fluence to a value most favorable for producing nano- and micro-structures and process the surface again where relatively low values of laser fluence are more favorable for producing nanoroughness and relatively moderate values may be more favorable for producing a combination of nanoroughness and microroughness ([0215] and Fig. 19).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Ahsan to form multiscale fine structures using a two-step process that varies the laser parameters to control the structures that are formed because it allows for controlled formation of multiscale surface structures, which may be more efficient for modifying the hydrophobicity of the surface (Guo [0215]).
As an alternative to Guo, Mazur teaches  a method for processing substrates by applying short laser pulses ([0002]) where the substrate is irradiated with two sets of laser pulses where the first set of laser pulses form a plurality of micron-sized features in a top layer and the second set of pulses break up the surface features formed by the first set of laser pulses into smaller, nano-sized features superimposed on the micron-sized structures ([0005], [0006], and [0018]), the fluence of the laser pulses in the second set if less than the fluence of the laser pulses in the first set ([0010]), the laser fluence impacts the resulting surface modifications ([0040], [0041]), and higher fluences form micron-sized structures with larger spacing while lower fluences form nano-sized structures with smaller spacing ([0061], [0065]-[0067], Figs. 2A-2C). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Ahsan to irradiate the brass with two sets of laser pulses with different laser parameters because it allows for more control of the size and shape of the features formed on the substrate since the fluence impacts the resulting surface modifications, where low fluence excites a larger number of electrons that causes reduced periodicity of the pattern, large fluence ablates away a thin layer of the substrate surface, and medium fluence acts in between these two modifying a surface layer that is more than the lower fluence due to the increased energy impinged on the surface by the higher fluence (Mazur [0040], [0041], [0065]-[0067], Figs. 2A-2C).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahsan (Ahsan et al. “Colorizing mechanism of brass surface by femtosecond laser induced microstructures.” Optik 124 (2013) 3631-3635.) in view of Barthlott (US 6,660,363) and Perrie (Perrie et al. “Femtosecond laser micro-structuring of aluminum under helium.” Applied surface Science 230 (2004) 50-59.) as applied to claim 15 above, and further in view of Kietzig (Kietzig. “Laser-patterned super-hydrophobic pure metallic substrates: cassie to wenzel wetting transitions” Journal of Adhesion Science and Technology 25 (2011) 2789-2809.).
Regarding claim 16, Ahsan teaches forming microgratings, microholes, and ring-shaped micro-patterns in air then characterizing by spectroscopic reflectometry, scanning electron microscopy, and digital single-lens reflex type camera (2. Experimental details). One of ordinary skill in the art would understand that during forming and characterization the sample is exposed to air. 
Ahsan is silent to exposing the surface to carbon dioxide such that a carbon accumulation forms on the surface region.
Kietzig teaches irradiating a metal surface with a femtosecond laser (abstract, 2.2 Laser Processing) where over time with exposure to ambient air the surface becomes superhydrophobic (4.1. Surface Patterning) caused by decomposition of carbon dioxide into carbon over oxygen deficient metal oxides (4.3. Geometric Model for Roughness of the Patterned Surfaces).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Ahsan for the surfaces to become hydrophobic because like Kietzig, Ahsan irradiates a metal (i.e. brass) surface by a femtosecond laser (2. Experimental details) which is exposed to air, where it is known that exposing such a surface to air with ambient carbon dioxide post irradiation forms a hydrophobic surface (Kietzig 4.1. Surface Patterning; 4.3. Geometric Model for Roughness of the Patterned Surfaces).
Claims 2-12, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shaheen (Shaheen et al. “Femtosecond laser ablation of brass in air and liquid media” Journal of Applied Physics 113, 213106 (2013)) in view of Barthlott (US 6,660,363).
Regarding claims 2-6, 8-12, 17, and 19-21, Shaheen teaches laser ablation of brass (i.e. metal alloy with a surface region that has a pre-laser treatment surface profile (claims 2 and 17)) using a femtosecond laser system (i.e. exposing a surface region of the metal alloy to one or more femtosecond duration laser pulses (claims 2 and 17)) (abstract, Experimental) using a scanning mode to produce a groove with a depth of about 2-4 um for 10 pulses in water, ethanol, and air and a depth of about 5 um for 20 pulses in air (i.e. micro-scale structure shapes (claims 2 and 17) that are grooves with a depth that is less than 50 um (claim 10), a depth of 3-5 um (claims 11 and 19), a depth equal to or less than 10 um (claims 12 and 20), and a depth that is at least 1 um and less than 50 um (claim 17)) (Fig. 5) where sub-micron debris accumulates and distributes around the grooves in the form of spherical particles (i.e. nano-scale structure shapes (claims 2 and 17) comprising a plurality of nanoscale cavities and nanoscale protrusions covering at least portions of the microscale structure shapes (claim 5), wherein at least some of the formed nanoscale protrusions comprise nanospheres (claim 6)) (Scanning mode, Figs. 6-8) (i.e. to alter a surface structure of the metal alloy to form a plurality of nano-scale structure shapes on the surface region and a plurality of micro-scale structure shapes on the surface region (claims 2 and 17)). 
Shaheen is silent to forming multiple micro-scale grooves with a spacing of 5-10 um (claims 3, 4, 11, 12, 19, and 20) and increased hydrophobicity (claims 2 and 21).
Barthlott teaches forming self-cleaning structures on surfaces exposed to rain or moving water (1:4-7) by etching a surface with physical bombardment (2:21-35, 63-67, 3:1-5) to form a permanently hydrophobized material with elevations with heights of 5 to 100 um and preferred distances between the elevations (i.e. spacings) of 10 to 100 um (2:8-20) (i.e. the formed plurality of microscale structure shapes on the surface region comprise a plurality of microscale grooves extending into the pre-laser treatment surface profile (claim 3) with a spacing in the range of 1 to 150 um (claim 4), in the range of 5-10 um (claims 11 and 19), and spacing equal to or less than 10 um (claims 12 and 20)). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Shaheen to form grooves with heights of 5 um and distances between elevations of 10 to 100 um because this forms a self-cleaning structure (Barthlott 1:4-7, 2:8-20) where water drops rest on the tops of the elevations and only have an extremely small contact area with the surface such that superhydrophobic air is trapped between the water drops and surface causing the water to become a sphere and roll off the surface (Barthlott 3:29-67, 4:1-3) (i.e. the formed micro-scale and nano-scale structure shapes increase the hydrophobicity of the surface region so that the surface region has a second hydrophobicity greater than the first hydrophobicity (claims 2 and 21)).
Shaheen in view of Barthlott teaches a brass surface (Shaheen abstract, Experimental) with grooves with about 2-5 um depth (Shaheen Fig. 5) and a preferred spacing of 10 to 100 um (Barthlott 2:8-20). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
The process (i.e. femtosecond laser pulses; Shaheen abstract, Experimental), composition (i.e. brass; Shaheen abstract, Experimental), and structure (i.e. micro-groove depth and spacing and nano-scale surface structures; Shaheen Scanning mode, Figs. 5-8; Barthlott 2:8-20) of the prior art are substantially similar to the instantly claimed process and structure. It appears that the properties of the process and product of the prior art are substantially similar to the product claimed, including the claimed reflectivity being less than 20% for at least some wavelengths between 0.3 and 3 um and greater than 20% for at least some wavelengths between 3 and 50 um (claim 2), the plurality of microscale and nanoscale structure shapes on the surface region increasing the metal alloy’s absorption of substantially all visible light wavelengths to give the metal alloy a black or grey appearance (claim 8), the formed micro-scale and nano-scale structure shapes having a reflectivity of less than 10% for at least some wavelengths between 0.2 and 3 um and greater than 40% for at least some wavelengths between 3 and 50 um (claim 9).
Regarding claims 7, 15, and 18, Shaheen in view of Barthlott teaches a surface structure of grooves with heights of 5 um (Shaheen Fig. 5) and distances between elevations of 10 to 100 um because this forms a self-cleaning structure (Barthlott 1:4-7, 2:8-20) where water drops rest on the tops of the elevations and only have an extremely small contact area with the surface such that air is trapped between the water drops and surface causing the water to become a sphere and roll off the surface (3:29-67, 4:1-3). The water drops becoming a sphere and rolling off the surface reads on a super hydrophobic surface (claim 7) with a water contact angle of 150° or greater (claims 15 and 18).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shaheen (Shaheen et al. “Femtosecond laser ablation of brass in air and liquid media” Journal of Applied Physics 113, 213106 (2013)) in view of Barthlott (US 6,660,363) as applied to claim 2 above, and further in view of either one of Guo (US 2012/0328905) or Mazur (US 2009/0213883.
Regarding claim 14, Shaheen in view of Barthlott is silent to exposing the surface region to femtosecond duration laser pulses at a first set of laser parameters, and forming the nano-scale structures shapes comprises exposing the surface region to femtosecond duration laser pulses at a second different set of laser parameters. 
Guo teaches a two-step process to form multiscale fine structures by producing grooves in the surface of the material of interest using relatively high laser fluence then in a second step reducing the laser fluence to a value most favorable for producing nano- and micro-structures and process the surface again where relatively low values of laser fluence are more favorable for producing nanoroughness and relatively moderate values may be more favorable for producing a combination of nanoroughness and microroughness ([0215] and Fig. 19).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Shaheen to form multiscale fine structures using a two-step process that varies the laser parameters to control the structures that are formed because it allows for controlled formation of multiscale surface structures, which may be more efficient for modifying the hydrophobicity of the surface (Guo [0215]).
As an alternative to Guo, Mazur teaches  a method for processing substrates by applying short laser pulses ([0002]) where the substrate is irradiated with two sets of laser pulses where the first set of laser pulses form a plurality of micron-sized features in a top layer and the second set of pulses break up the surface features formed by the first set of laser pulses into smaller, nano-sized features superimposed on the micron-sized structures ([0005], [0006], and [0018]), the fluence of the laser pulses in the second set if less than the fluence of the laser pulses in the first set ([0010]), the laser fluence impacts the resulting surface modifications ([0040], [0041]), and higher fluences form micron-sized structures with larger spacing while lower fluences form nano-sized structures with smaller spacing ([0061], [0065]-[0067], Figs. 2A-2C). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Shaheen to irradiate the brass with two sets of laser pulses with different laser parameters because it allows for more control of the size and shape of the features formed on the substrate since the fluence impacts the resulting surface modifications, where low fluence excites a larger number of electrons that causes reduced periodicity of the pattern, large fluence ablates away a thin layer of the substrate surface, and medium fluence acts in between these two modifying a surface layer that is more than the lower fluence due to the increased energy impinged on the surface by the higher fluence (Mazur [0040], [0041], [0065]-[0067], Figs. 2A-2C).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahsan (Ahsan et al. “Colorizing mechanism of brass surface by femtosecond laser induced microstructures.” Optik 124 (2013) 3631-3635.) in view of Barthlott (US 6,660,363) and Perrie (Perrie et al. “Femtosecond laser micro-structuring of aluminum under helium.” Applied surface Science 230 (2004) 50-59.) as applied to claim 15 above, and further in view of Kietzig (Kietzig. “Laser-patterned super-hydrophobic pure metallic substrates: cassie to wenzel wetting transitions” Journal of Adhesion Science and Technology 25 (2011) 2789-2809.).
Regarding claim 16, Shaheen teaches forming and characterizing the microgratings and microholes (Experimental). One of ordinary skill in the art would understand that during forming and characterization the sample is exposed to air.
Shaheen is silent to exposing the surface to carbon dioxide such that a carbon accumulation forms on the surface region.
Kietzig teaches irradiating a metal surface with a femtosecond laser (abstract, 2.2 Laser Processing) where over time with exposure to ambient air the surface becomes superhydrophobic (4.1. Surface Patterning) caused by decomposition of carbon dioxide into carbon over oxygen deficient metal oxides (4.3. Geometric Model for Roughness of the Patterned Surfaces).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Shaheen for the surfaces to become hydrophobic because like Kietzig, Shaheen irradiates a metal (i.e. brass) surface by a femtosecond laser (abstract, Experimental) which is exposed to air, where it is known that exposing such a surface to air with ambient carbon dioxide post irradiation forms a hydrophobic surface (Kietzig 4.1. Surface Patterning; 4.3. Geometric Model for Roughness of the Patterned Surfaces).
Claims 2-10, 12, 15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shaheen (Shaheen et al. “Femtosecond laser ablation of brass in air and liquid media” Journal of Applied Physics 113, 213106 (2013)) in view of Long (Long et al. “Superhydrophobic and colorful copper surfaces fabricated by picosecond laser induced periodic nanostructures.” Applied Surface Science 311 (2014) 461-467.).
Regarding claims 2-10, 15, 17, 18, 20, and 21 Shaheen teaches laser ablation of brass (i.e. metal alloy (claims 2 and 17)) using a femtosecond laser system (i.e. exposing a surface region of the metal alloy to one or more femtosecond duration laser pulses (claims 2 and 17)) (abstract, Experimental) using a scanning mode to produce grooves with a depth of about 2-4 um for 10 pulses in water, ethanol, and air and a depth of about 5 um for 20 pulses in air (i.e. micro-scale structure shapes (claims 2 and 17) comprising micro-scale grooves having a depth that is less than 50 um (claim 10), a depth that is equal to or less than 10 um (claims 12 and 20) and a depth that is at least 1 um and less than 50 um (claim 17)) (Fig. 5) where sub-micron debris accumulates and distributes around the grooves in the form of spherical particles (i.e. nano-scale structure shapes (claims 2 and 17) comprising a plurality of nanoscale cavities and nanoscale protrusions covering at least portions of the microscale structure shapes (claim 5) including nanospheres (claim 6)) (Scanning mode, Figs. 6-8) (i.e. to alter a surface structure of the metal alloy to form a plurality of nano-scale structure shapes on the surface region and a plurality of micro-scale structure shapes on the surface region (claims 2 and 17)). 
Shaheen is silent to forming multiple micro-scale grooves with a spacing of 5-10 um (claims 3, 4, 7, 12, and 20) and increased hydrophobicity (claims 2, 7, 15, 18, 21).
Long teaches forming periodic surface structures in the form of ripples on the surface of copper (i.e. a plurality of microscale structure shapes comprises a plurality of microscale grooves extending into the pre-laser treatment surface profile (claim 3)) (abstract) of robust ripples with spacings of about 1 to 2 um (i.e. microscale grooves having a spacing in the range of 1 to 150 um (claim 4) and a spacing that is equal to or less than 10 um (claims 12 and 20)) that have a contact angle of 153 +/- 3.2° (i.e. super-hydrophobic (claims 2, 7, 15, 18, 21)) (3.2 Wettability studies paras. 1, 5, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to form a plurality of grooves as taught by Shaheen with a spacing of about 1 to 2 um because it forms a structure on which water droplets effortlessly move off even when the surface is only slightly tilted (Long 3.2 Wettability studies para. 5). 
Shaheen in view of Long teaches a brass surface (Shaheen abstract, Experimental) with grooves with about 2-5 um depth (Shaheen Fig. 5) and a spacing of about 1 to 2 um (Long Fig. 7). The process (i.e. femtosecond laser pulses), material (i.e. brass) and structure (i.e. micro-groove depth and spacing and nano-scale structure) of the prior art are substantially similar to the instantly claimed process and structure. It appears that the properties of the process and product of the prior art are substantially similar to the product claimed, including the claimed reflectivity being less than 20% for at least some wavelengths between 0.3 and 3 um and greater than 20% for at least some wavelengths between 3 and 50 um (claim 2), the plurality of microscale and nanoscale structure shapes on the surface region increases the metal alloy’s absorption of substantially all visible light wavelengths to give the metal alloy a black or grey appearance (claim 8), and a reflectivity of less than 10% for at least some wavelengths between 0.3 and 3 um and greater than 40% for at least some wavelengths between 3 and 50 um (claim 9).
Regarding claim 16, Shaheen teaches forming and characterizing the microgratings and microholes (Experimental). One of ordinary skill in the art would understand that during forming and characterization the sample is exposed to air, which necessarily includes carbon dioxide. Therefore, the surface is necessarily exposed to carbon dioxide. The product (i.e. microscale groove spacing) of Shaheen in view of Long is substantially similar to that claimed. It appears that the properties of the product of the prior art are substantially similar to the product claimed, including carbon accumulation forming the surface region when exposing the surface to carbon dioxide.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shaheen (Shaheen et al. “Femtosecond laser ablation of brass in air and liquid media” Journal of Applied Physics 113, 213106 (2013)) in view of Long (Long et al. “Superhydrophobic and colorful copper surfaces fabricated by picosecond laser induced periodic nanostructures.” Applied Surface Science 311 (2014) 461-467.) as applied to claim 2 above, and further in view of either one of Guo (US 2012/0328905) or Mazur (US 2009/0213883.
Regarding claim 14, Shaheen in view of Long is silent to exposing the surface region to femtosecond duration laser pulses at a first set of laser parameters, and forming the nano-scale structures shapes comprises exposing the surface region to femtosecond duration laser pulses at a second different set of laser parameters. 
Guo teaches a two-step process to form multiscale fine structures by producing grooves in the surface of the material of interest using relatively high laser fluence then in a second step reducing the laser fluence to a value most favorable for producing nano- and micro-structures and process the surface again where relatively low values of laser fluence are more favorable for producing nanoroughness and relatively moderate values may be more favorable for producing a combination of nanoroughness and microroughness ([0215] and Fig. 19).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Shaheen to form multiscale fine structures using a two-step process that varies the laser parameters to control the structures that are formed because it allows for controlled formation of multiscale surface structures, which may be more efficient for modifying the hydrophobicity of the surface (Guo [0215]).
As an alternative to Guo, Mazur teaches  a method for processing substrates by applying short laser pulses ([0002]) where the substrate is irradiated with two sets of laser pulses where the first set of laser pulses form a plurality of micron-sized features in a top layer and the second set of pulses break up the surface features formed by the first set of laser pulses into smaller, nano-sized features superimposed on the micron-sized structures ([0005], [0006], and [0018]), the fluence of the laser pulses in the second set if less than the fluence of the laser pulses in the first set ([0010]), the laser fluence impacts the resulting surface modifications ([0040], [0041]), and higher fluences form micron-sized structures with larger spacing while lower fluences form nano-sized structures with smaller spacing ([0061], [0065]-[0067], Figs. 2A-2C). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Shaheen to irradiate the brass with two sets of laser pulses with different laser parameters because it allows for more control of the size and shape of the features formed on the substrate since the fluence impacts the resulting surface modifications, where low fluence excites a larger number of electrons that causes reduced periodicity of the pattern, large fluence ablates away a thin layer of the substrate surface, and medium fluence acts in between these two modifying a surface layer that is more than the lower fluence due to the increased energy impinged on the surface by the higher fluence (Mazur [0040], [0041], [0065]-[0067], Figs. 2A-2C).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shaheen (Shaheen et al. “Femtosecond laser ablation of brass in air and liquid media” Journal of Applied Physics 113, 213106 (2013)) in view of Long (Long et al. “Superhydrophobic and colorful copper surfaces fabricated by picosecond laser induced periodic nanostructures.” Applied Surface Science 311 (2014) 461-467.) as applied to claim 15 above, and further in view of Kietzig (Kietzig. “Laser-patterned super-hydrophobic pure metallic substrates: cassie to wenzel wetting transitions” Journal of Adhesion Science and Technology 25 (2011) 2789-2809.).
Regarding claim 16, Shaheen teaches forming and characterizing the microgratings and microholes (Experimental). One of ordinary skill in the art would understand that during forming and characterization the sample is exposed to air.
Shaheen is silent to exposing the surface to carbon dioxide such that a carbon accumulation forms on the surface region.
Kietzig teaches irradiating a metal surface with a femtosecond laser (abstract, 2.2 Laser Processing) where over time with exposure to ambient air the surface becomes superhydrophobic (4.1. Surface Patterning) caused by decomposition of carbon dioxide into carbon over oxygen deficient metal oxides (4.3. Geometric Model for Roughness of the Patterned Surfaces).
It would have been obvious to one of ordinary skill in the art before the invention as instantly claimed was made in the process of Shaheen for the surfaces to become hydrophobic because like Kietzig, Shaheen irradiates a metal (i.e. brass) surface by a femtosecond laser (abstract, Experimental) which is exposed to air, where it is known that exposing such a surface to air with ambient carbon dioxide post irradiation forms a hydrophobic surface (Kietzig 4.1. Surface Patterning; 4.3. Geometric Model for Roughness of the Patterned Surfaces).
Related Art
Gakovic (Gakovic et al. “Surface modification of metallic targets with ultrashort laser pulses.” Actia Physica Polonica A Proceedings of the International School and Conference on Photonics, PHONICA09 Vol. 116 (2009) No. 4 pp. 611-613.)
	Gakovic teaches femtosecond laser pulses on tungsten-titanium (WTi) surfaces (abstract, 2. Experimental) to form craters with depths of about 10 um, diameter of about 10 um, and rim of about 1.25 um (3. Results and discussion).
Lopez (Lopez et al. “Comparison of picosecond and femtosecond laser ablation for surface engraving of metals and semiconductors.” Key Engineering Materials Vol. 496, pp. 61-66. 2011.) 
	Lopez teaches surface engraving metals with pico and femtosecond lasers (Abstract, Experimental set-up) where femtosecond lasers are more efficient (Etch rate and process efficiency for Molybdenum, Etch rate and process efficiency for other Metals, Silicon and Polycarbonate, Conclusion, Figs. 3-5, Table I). 
Perrie (Perrie et al. “Femtosecond laser micro-structuring of aluminum under helium” Applied Surface Science 230 (2004) 50-59.)
Perrie teaches laser micro-structuring of aluminum using 180 fs laser pulses (abstract, 2. Experimental, Fig. 1) for use in photonics (1. Introduction para. 1) where processing of Al in air, nitrogen, and argon darkened the Al surface (3: Results and discussion para. 1) and under helium changes to the combination of fluence/scan speed led to micro-structure, roughness, and debris formation changes (3. Results and discussion para. 2) where the pitch of the periodic structure along the scan direction corresponds to the pulse to pulse separation (3. Results and discussion para. 10) and channel depths on the order of about 4-5 um (Figs. 9-10).
Rukosuyev (Rukosuyev et al. “One-step fabrication of superhydrophobic hierarchical structures by femtosecond laser ablation” Applied Surface Science 313 (2014) 411-417.)
	Rukosuyev teaches femtosecond laser ablation of austenitic stainless steel to form micron-scale and submicron scale features on the surface (3. Materials and methods) with feature depth and spacing that overlap with those claimed that is hydrophobic (4. Results, Figs. 5-9). Rukosuyev is silent to reflectivity. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735              


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735